Title: From George Washington to Elias Boudinot, 4 December 1782
From: Washington, George
To: Boudinot, Elias


                        
                            Dear Sir
                            Head Quarters Decr 4th 1782
                        
                        I am to acknowledge the recet of your Excellencys favor of the 27th Novembr and to thank you for the very
                            polite manner in which you are pleased to express yourself, with respect to the correspondence between us, be assured,
                            Sir, that nothing will give me more pleasure than to commmunicate to you any thing that may occur worthy your Notice.
                        The apprehending of the persons mentiond in the resolve of Congress, being a matter that requires some
                            caution, I shall, before I make any communication of the matter to the Executive, endeavour to put matters in such a train
                            as to ensure success. with the greatest regard & esteem I have the honor to be Dear sir Your Excellencys Most
                            Obedient & humble Servant
                        
                            Go: Washington
                        
                        
                            Just as I am closing this your favor of the 30 November is come to hand and I thank your Excellency for
                                the intelligence it contains.
                        

                        
                            A Brig. which sailed from Cadiz on the 28 October and arrived at Portsmouth the 25 of November brings
                                an account that the English Fleet had penetrated the Road of Gibralter by a Gate from the S. which had drove off the
                                combined Fleet. A Spanish Ship the St Michael had been taken and another is gone on shore. The floating Batteries had
                                been set on Fire. The Count D’Artois had gone to Cadiz with the French Troops. The Brig passed thro’ the Combined
                                Fleets which were going into Cadiz.
                        

                    